DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed 13 July 2022 has been fully considered by the Examiner. A signed copy is attached.
Claims 1-24 and 29, 30, 32, and 33 are allowed, reasons follow. 


Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/AU2020/050103 is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The replacement drawings were received on 13 July 2022.  These drawings are Accepted. Examiner thanks Applicant for their diligence and timeliness in addressing the objections to the drawings.



Response to Arguments
Examiner acknowledges that Claims 25 and 26 have been canceled, rendering the rejection under 35 USC 102 moot. The rejection is accordingly withdrawn.
As there are no remaining outstanding rejections and further search has not found any other reasons for refusal, the Application is accordingly in condition for allowance.


Allowable Subject Matter
Claims 1-24 and 29, 30, 32, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: While Jensen et al., US Pg-Pub 2018/0267565 teaches a hydraulic circuit tuning system and method comprising a tool operable to perform tuning of a hydraulic circuit via an adjustment point connected to an actuator and a controller for controlling the actuator according to an input command; and Lewis et al., US 5,584,646 teaches that components in hydraulic control systems may be mounted via brackets; and Masten et al., US Pg-Pub 2014/0379098 teaches a wireless network enabled hydraulic control system; and Aizawa et al., US Pg-Pub 2018/0246712 teaches several features of user interface displays for hydraulic control circuits; and Renner et al., US Pg-Pub 2012/0023922 teaches several other features of user interface displays for hydraulic circuits; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1) 
… the hydraulic tuning system further comprises a plurality of brackets adapted to mount the tool to the other system for operatively connecting the actuator to the hydraulic adjustment point of the other system, each bracket being adapted to be removably attached to the actuator permitting replacement of the bracket with another bracket having a different shape than the other brackets for attachment of the tool to any hydraulic valve body.
(Excerpted; Examiner emphasis added to further highlight key differences over the prior art)
…in combination with the remaining features and elements of the claimed invention.

Independent claim 13 recites substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).

The dependent claims 2-12, 14-24, 29, 30, 32, and 33, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above noted reason(s).

It is for these reason(s) that applicant’s invention defines over the prior art of record.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119   

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119